EXHIBIT 10.57

 

LOAN AGREEMENT

 

This Loan Agreement is made this 9th day of December, 2004, by and between
Electropure, Inc., a California corporation, its subsidiary, Electropure EDI,
Inc., a Nevada corporation (together referenced as “Borrower”) and SnowPure,
LLC, a Nevada Limited Liability Company (“Lender”). Borrower wishes to borrow,
and Lender wishes to lend to Borrower, the sum of One Hundred Thousand Dollars
($100,000.00) under the terms and conditions which follow.

 

1.                                       Loan, Security.  Lender hereby agrees
to loan to Borrow the principal sum of One Hundred Thousand and 00/100ths
Dollars ($100,000.00), plus simple interest accruing from the date above at the
rate of ten percent (10%) per annum, payable within ninety (90) days, with no
prepayment penalty for full payment of principal and interest accrued to the
date of payment before the 90th day. Payment shall be secured by Borrower’s
Collateral, specified in that certain Security Agreement between the parties of
even date with this Loan Agreement (the “Security Agreement”), but which is
identifiable as all equipment used for the manufacture and development of
Borrower’s ion exchange membrane technology, all product (inclusive of the
membrane itself) in production and unshipped, and all intellectual property
rights in such technology and product(s).

 

2.                                       Priority of Loan, Subordination of
Other Debt.  Borrower agrees that Lender’s loan to Borrower and its
corresponding security interest in the Collateral shall be given priority and
first-in-line status among Borrower’s creditors. Borrower owns good and
marketable title to each item constituting the Collateral in this transaction,
and such is free from all liens, levies, pledges or encumbrances of any nature
whatsoever. Borrower agrees to take all actions necessary to subordinate such
debt including, at Lender’s election, a Subordination Agreement satisfactory to
Lender. During the Term of this Loan Agreement, Borrower shall not incur any new
debt superior to, or modify the status of any existing debt to make it superior
to Lender’s loan to Borrower and its corresponding security interest in the
Collateral.

 

3.                                       Identification and Coordination with
Other Instruments.  The Parties have memorialized their agreement in several
documents, which include a Secured Promissory Note and a Security Agreement, all
of even date with this Loan Agreement (the “Note” and “Security Agreement,”
respectively, and together the “Ancillary Agreements”), the terms of which are
hereby incorporated by this reference as though set forth here fully. In the
case of conflict between the terms of the agreements, this Loan Agreement shall
control over both the Note and the Security Agreement, and the Security
Agreement shall control over the Note.

 

3.                                       Borrower’s Covenants.  Borrower
promises:

 

A.                                   To timely meet its obligations to Lender
under this Loan Agreement, the Security Agreement and the Note.

 

1

--------------------------------------------------------------------------------


 

B.                                     To cooperate as between themselves, and
to take all actions necessary, to meet Borrower’s obligation to pledge the
Collateral as security for this transaction.

 

C.                                     To pay all expenses, including attorneys’
fees, incurred by Lender in the perfection, preservation, realization,
enforcement, and exercise of its rights under this agreement and the Ancillary
Agreements.

 

D.                                    To indemnify, defend and hold harmless
Lender against loss of any kind, including attorneys’ fees, caused to Lender by
reason of its interest in the Collateral (and as specified in more detail
below).

 

E.                                      To conduct Borrower’s business
efficiently and without voluntary interruption, and to vigorously defend
Borrower’s intellectual property rights as relating to the Collateral.

 

F.                                      To pay all taxes when due.

 

G.                                     To give Lender notice of any litigation
that may have a material adverse effect on the business or the Collateral.

 

H.                                    Not to sell, lease, license, transfer, or
otherwise impair or dispose of the Collateral.

 

I.                                         Not to pledge, hypothecate or
otherwise encumber in any way, or permit liens on the Collateral.

 

J.                                        To maintain fire and all other
insurance coverage normally purchased to cover the business and the Collateral
in the amounts and under policies acceptable to Lender, naming Lender under a
lender’s loss payable clause, and to provide Lender with the original policies
and certificates at Lender’s request.

 

K.                                    Not to use the Collateral for any unlawful
purpose or in any way that would void any effective insurance.

 

L.                                      To perform all acts necessary to
maintain, preserve, and protect the Borrower’s business and the Collateral.

 

M.                                 To refrain from any change in Borrower’s
business plan or its use of company resources in any manner inconsistent with
Borrower’s business plan, policy, and usual and customary practices in place as
of the date of this Loan Agreement, except by prior written consent or recorded
authorization or ratification by Borrower’s Board of Directors.

 

N.                                    To notify Lender promptly in writing of
any default, potential default, or any development that might have a material
adverse effect on the business or the Collateral.

 

2

--------------------------------------------------------------------------------


 

O.                                    To execute and deliver to Lender all
financing statements and other documents that Lender requests, in order to
maintain a first perfected security interest in the Collateral.

 

P.                                      To cooperate fully and completely in
preparing, executing, filing and otherwise handling all documentation required
by Lender to perfect its security interest in the Collateral as Borrower’s
prioritized, first-in-line creditor.

 

4.                                       Lender’s Covenants.  Lender promises:

 

A.                                   To provide funding of the loan funds
promptly upon the satisfactory execution of this Loan Agreement, the Ancillary
Agreements, and any other documents necessary for the completion of this
transaction.

 

B.                                     To provide within a reasonable time a
proper and satisfactory release of it security interest in the Collateral upon
its receipt of full payment or principal and accrued interest as specified in
this Loan Agreement and the Ancillary Agreements.

 

5.                                       Borrower’s Warranties and
Representations.  Borrower covenants, warrants, and represents as follows:

 

A.                                   Borrower is a Corporation, duly organized,
validly existing, and in good standing under the laws of the jurisdiction of its
organization, and has all necessary authority to conduct its business and defend
or prosecute its rights wherever it is conducted.

 

B.                                     Borrower is aware that Electropure EDI,
Inc., is the actual holder of the Collateral being pledged as security under
this transaction, and that Electropure EDI, Inc. is a wholly-owned subsidiary of
Electropure, Inc.

 

C.                                     All actions by Borrower, its directors,
and stockholders that are necessary for the authorization execution, delivery,
and performance of this Agreement, and of the Ancillary Agreements, have been
duly taken. Borrower has been duly authorized to execute and deliver this Loan
Agreement, the Ancillary Agreements, and all other corresponding documents, as
evidencing a valid and binding obligation of Borrower.

 

D.                                    Borrower owns good and marketable title to
each item constituting the Collateral in this transaction, and such is free from
all liens, levies, pledges or encumbrances of any nature whatsoever.

 

E.                                      Borrower is aware that Michael Snow,
Lender’s President, is a former officer of Electropure, Inc., could be
considered an “insider,” and that, nonetheless, the negotiation of this Loan
Agreement and all Ancillary Agreements has occurred entirely at arm’s length,
with Borrower and Lender each receiving independent legal counsel.

 

3

--------------------------------------------------------------------------------


 

F.                                      The officers or representatives of
Borrower executing this Loan Agreement and the Ancillary Agreements are duly and
properly in office or acting as representatives and are fully authorized to
execute the same.

 

G.                                     The Loan Agreement and Security Agreement
create a perfected, first priority security interest in Lender’s favor,
enforceable against the Collateral in which Borrower now has rights, and will
create a perfected, first priority security interest enforceable against the
Collateral in which Borrower later acquires rights, if and when Borrower
acquires those rights during the Term of this agreement.

 

H.                                    There is no character, bylaw, or capital
stock provision of Borrower, and no provision of any indenture instrument, or
agreement, written or oral, to which Borrower is a party or which governs the
action of Borrower or which is otherwise binding upon Borrower or Borrower’s
property, nor is there any statute, rule or regulation, or any judgment, decree,
or order of any court or agency binding on Borrower or Borrower’s property which
would be contravened by the execution, delivery or performance of this Agreement
or of the Related Documents.

 

I.                                         There is no action, suit, or
proceeding at law or in equity or by or before any governmental instrumentality
or other agency now pending, or, to the knowledge of Borrower, threatened
against or affecting Borrower, or any properties or rights of Borrower, which,
if adversely determined, would materially impair the right of Borrower to carry
on the Business substantially as now conducted or would materially adversely
affect the financial condition of Borrower.

 

J.                                        Borrower shall pay all of its
obligations when due and discharge all of its liabilities when finally
determined.

 

K.                                    Borrower shall not, in the operation of
its business, incur other indebtedness for borrowed money, or act as guarantor
for any indebtedness of others, or lend money, lease, sell, contract to sell or
lease, transfer, mortgage, assign, hypothecate or encumber any assets except in
the ordinary course of business.  (For the purpose of this provision, sale of
accounts receivable shall be deemed the incurring of indebtedness for borrowed
money.)

 

L.                                      Borrower shall not pay any dividends on
any of its outstanding shares, issue, purchase or retire any of its shares or
interests, reorganize, merge or be the subject of change or control, or
otherwise alter or amend its capital structure.

 

M.                                 No default or potential default exists,
except as specified in Schedule A hereto.

 

6.                                       Further Consideration.  As further
consideration and incentive to Lender to make this loan, Borrower agrees to pay
$10,000 as the agreed cost of legal and documentation fees for the preparation
of this Loan Agreement, the Ancillary Agreements, and any other related
agreements and documents which may be necessary. Borrower has remitted $4,000
with or before the execution of this Loan Agreement, and agrees to remit the
remaining balance of $6,000

 

4

--------------------------------------------------------------------------------


 

concurrently with, and upon full payment of the principal and all accrued
interest, whether occurring before or on conclusion of the 90-day term specified
below. Similarly, and notwithstanding any reading of subsequent sections of this
Loan Agreement to the contrary, upon any default declared by the lender under
section 7, below, the remaining balance of $6,000 shall be added to and
considered to be one with the unpaid principal and accrued interest then owing.

 

6.                                       Term and Termination.  This agreement
shall be in effect for a Term of 90 days, or until full payment is made by
Borrower under the Loan Agreement and Note (if earlier than 90 days), plus such
time as may be necessary (A) to execute and file a proper release of Lender’s
interest in the Collateral upon the successful repayment of the loan shown by
this Loan Agreement and the Note, or (B) if Lender acts to enforce its rights
under this Loan Agreement or the Ancillary Agreements, for whatever length of
time is required to fully implement such enforcement and effect Lender’s
satisfaction. This Loan Agreement will terminate upon the successful and
complete conclusion of either alternative above.

 

7.                                       Events of Default and Acceleration.  On
the occurrence of any of the following events or circumstances, Lender at its
election may terminate any or all commitments, and other obligations of Lender
to Borrower and declare all amounts outstanding in respect of this loan to be
immediately due and payable without demand or notice to Borrower.

 

A.                                   Any failure on the part of Borrower to pay
all amounts due under this Loan Agreement by 5:00 pm on the 90th day following
the date of this Loan Agreement, above.

 

B.                                     Any breach or default by Borrower of or
under any term, condition, provision, warranty; or representation made herein or
in the Ancillary Agreements, or any present or future rider or supplement to any
or all such agreements.

 

C.                                     Borrower dissolves, becomes inactive,
becomes insolvent, becomes unable to meet its ordinary obligations as they come
due, a receiver is appointed for any part of Borrower’s property, Borrower makes
an assignment for the benefit of creditors, or any proceeding is commenced
either by Borrower or against Borrower under any bankruptcy or insolvency laws.

 

D.                                    Borrower has issued against it or its
property any writ of attachment, execution, or other legal process involving an
amount or risk deemed material by Lender.

 

E.                                      Borrower has filed or recorded against
it or its property any notice of levy, notice to withhold, or claim for taxes
other than real property taxes not yet delinquent involving an amount deemed
material by Lender.

 

F.                                      Borrower becomes involved in an
actively-pending funding event, the pending sale or licensing of Borrower’s
intellectual property rights in the Collateral (with Lender’s prior approval),
the pending sale of Borrower’s assets or its business or a substantial portion
of its outstanding stock (with lender’s prior approval).

 

5

--------------------------------------------------------------------------------


 

There shall be no prepayment penalty, either for Borrower’s early payment of the
principal and all accrued interest, or upon Lender’s election to declare
Borrower in default under this section. However, upon Borrower’s failure to
immediately pay all amounts owing in full, such outstanding amounts shall bear
interest at the rate of ten percent (10%) per annum from the date of the default
until the date such amount is paid in full whether or not beyond the 90-day
term.

 

8.                                       Insurance.  Borrower shall maintain,
with financially sound and reputable insurers, insurance with respect to its
assets and business against such casualties and contingencies, of such types (as
fire and public liability, including products liability) and in such amounts as
is customary in the case of businesses of established reputations engaged in the
same or similar business and similarly situated (but not less than, in the case
of casualty insurance, the fair value of the insured property). Borrower shall,
upon request of Lender, deliver to it copies of the policies concerned, and, in
any event, Borrower shall promptly notify Lender of cancellation or modification
of any insurance coverage requires hereby.

 

9.                                       Other Acts, Other Instruments. 
Borrower agrees to do all acts reasonably necessary to effectuate the intent of
this Loan Agreement, inclusive of assisting in the preparation of, and effecting
the execution of such other documents and instruments which Lender may deem
necessary, inclusive of the Security Agreement, the Note, and a UCC-1 Financing
Statement.

 

10.                                 Collection Costs.  If Lender incurs any
legal or other expense in protecting or enforcing its rights hereunder or under
any of the Ancillary Agreements, in addition to any other sum which Borrower may
be required to pay, Borrower shall pay to Lender the amount of all attorneys’
fees, legal expenses and collection costs incurred by Lender. Such amounts shall
include any and all appeals, or petitions therefrom; fees associated with
bankruptcy proceedings; and post-judgment collection services or costs.  As used
herein, the term “attorneys’ fees” means the full costs of legal services
performed in connection with the matters involved, calculated on the basis of
usual fees charged by an attorney performing those services, and not limited to
“reasonable attorneys’ fees” as defined in any statute or rule of the court.

 

11.                                 Indemnity.  Borrower agrees to indemnify,
defend and hold lender harmless from any and all complaints, suits, actions and
claims of any kind, and the consequences of such claims, inclusive of costs,
attorneys’ fees, penalties, fines, damages, judgments, or settlements, arising
from the transaction recorded by this Loan Agreement and the Ancillary
Agreements, including any shareholder suits or actions.

 

12.                                 Effect of Sale of Assets.  If during the
Term of this Loan Agreement the Parties agree on the terms and conditions for
the purchase by SnowPure, LLC of all or substantially all the assets of
Electropure EDI, Inc., and such is memorialized by at least an executed and
binding Letter of Intent, then in consideration for a 45-day exclusive, no-shop
period in the favor of SnowPure, LLC, the Term of this Loan Agreement, and of
all Ancillary Agreements, may be extended for an additional 45 days, by a valid
writing executed by all Parties, while a Purchase and Sale Agreement is drafted
and executed. Such an agreement for the purchase by SnowPure, LLC of all or
substantially all the assets of Electropure EDI, Inc., shall include a provision
whereby Lender’s forgiveness of Borrower’s obligation under this Loan Agreement
and the Ancillary

 

6

--------------------------------------------------------------------------------


 

Agreements shall be credited to Lender in the purchase and sale transaction in
the amount of the principal and accrued interest remaining to be paid by
Borrower at that time.

 

13.                                 Dispute Resolution.  The Parties agree that
the resolution of any conflict or dispute arising between them based on this
transaction or its documentation shall be first attempted informally. If such is
not successful, if such is not successful, then the resolution of the dispute
shall be next by submission to mediation, before a mediator chosen by an
arbitration or mediation services provider local to San Diego County. Should
mediation fail to produce a resolution of the dispute, the dispute shall be
decided by binding arbitration before an arbitrator chosen by an arbitration
services provider local to San Diego County.  The result or finding of
arbitration shall be binding on all parties, and the resolution produced by
mediation, or the result or finding produced by arbitration, shall be fully
enforceable. Recognizing that submission of the dispute to binding arbitration
restricts their right to sue in court, the parties willingly waive any rights
they may have to bring the dispute before a judge or jury.

 

14.                                 Waiver by Lender.  No waiver by Lender of
any breach or default will be a waiver of any breach or default occurring
later.  A waiver will be valid only if it is in writing and signed by Lender.

 

15.                                 Survival of Representations and Warranties. 
Borrower’s representations and warranties made in this Loan Agreement and the
Ancillary Agreements shall survive their execution, delivery, and termination.

 

16.                                 Interpretation, Severability.  Titles and
headings appearing in this Loan Agreement are for convenience only and shall
have no interpretive effect on the terms. If any term or phrase or provision of
this agreement is found by a court or arbitrator to be invalid it shall be
severed from the agreement but its absence shall not affect the remaining terms,
which shall retain full force and effect.

 

17.                                 Assignment, Governing Law, Entire
Agreement.  This agreement will bind and benefit the successors and assignees of
the parties. Neither party may assign its rights or obligations under this Loan
Agreement, nor under any of the Ancillary Agreements, without the prior written
consent of the other. This agreement shall bind and benefit Lender’s successors
and assigns as well as Borrower’s heirs, legatees, personal representatives and
successors. This contract will be governed by the law of California. This Loan
Agreement and the Ancillary Agreements represent the entire agreement, and
supersedes any prior agreement or understandings, between Lender and Borrower
relating to its subject matter.

 

18.                                 Notice.  All notices to be given under this
agreement shall be given in writing by United States registered or certified
mail, return receipt requested, by personal delivery, by facsimile (if receipt
thereof is confirmed and if a fax number is available) or by express courier
service to the address or, as applicable, facsimile number for the respective
parties given below, provided that if any party gives notice of a change of name
or address, notices to that party shall hereafter be given as demanded in that
notice. Except as otherwise set forth herein, all notices and

 

7

--------------------------------------------------------------------------------


 

demands given by mail shall be effective on the second business day after
mailing; and all notices and demands otherwise given as provided above shall be
effective upon transmission. Notice to Borrower, below, shall be deemed to be
notice to both entities constituting Borrower in this transaction.

 

If to Borrower:

 

If to Lender:

 

 

 

Mr. Floyd H. Panning
Electropure, Inc.
23456 South Pointe Drive
Laguna Hills, CA 92653
Fax: 949 - 770 - 9209

 

Mr. Michael Snow
SnowPure, LLC
PO Box 8157
Rancho Santa Fe, CA 92067-8157

 

19.                                 Joint and Several Liability. As multiple
signatories and co-Borrowers under this Loan Agreement, Electropure, Inc. and
Electropure EDI, Inc. (the “Debtor Entities” for this section) are each jointly
and severally liable for all obligations and a breach of the terms of this Loan
Agreement and the Ancillary Agreements by one Debtor Entity shall be deemed a
breach by both. Any discharge of one Debtor Entity, except for full payment,
shall not affect the continuing liability of the other. The Debtor Entities each
waive all of the following:

 

A.                                   Any right to require Lender to proceed
against either Debtor Entity before the other, or to pursue any other remedy;
and

 

B.                                     Any right to the benefit or to direct the
application of any Collateral, except in the ordinary course of business, until
the obligations of this Loan Agreement and the Ancillary Agreements are fully
discharged.

 

 

Borrower:

 

Electropure, Inc.

Electropure EDI, Inc.

A California corporation

A Nevada corporation

 

 

By:

/S/ FLOYD H. PANNING

 

By:

/S/ FLOYD H. PANNING

 

 

Floyd H. Panning, President / CEO

 

Floyd H. Panning, President / CEO

 

 

Lender:

SnowPure, LLC

A Nevada Limited Liability Company

 

 

By:

/S/ MICHAEL SNOW

 

 

 

 

 

Michael Snow, President

 

 

 

8

--------------------------------------------------------------------------------


 

Schedule A to Loan Agreement

 

Electropure, Inc. is currently in default of payment on the following loans made
to the Company by Anthony M. Frank:

 

1)                                      $50,000 principal loan dated December 2,
2003, bearing 8% annual interest, with a due date of December 2, 2004.

 

2)                                      $100,000 principal loan dated November
21, 2003, bearing 8% annual interest, with a due date of November 21, 2004.

 

The Company intends and expects to negotiate with Mr. Frank for extensions on
each of these loans, as well as on additional loans made by Mr. Frank which are
maturing over the next 90 days.

 

All of the loans in question are collateralized by a security interest granted
in the intellectual property owned by the Company’s subsidiary, Micro Imaging
Technology.

 

9

--------------------------------------------------------------------------------